COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00147-CV
Style:                    Metropolitan Insurance and Annuity Company and Metropolitan
                          Life Insurance Company v. Peachtree Settlement Funding, LLC
Date motion filed*:       June 26, 2015
Type of motion:           Unopposed Motion for Extension of Time to File Appellants’ Brief
Party filing motion:      Appellants
Document to be filed:     Appellants’ Brief

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                  May 20, 2015
       Number of extensions granted:           1         Current Due Date: July 20, 2015
       Date Requested:                     September 21, 2015

Ordered that motion is:
       Granted in part
             If document is to be filed, document due: August 19, 2015.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On May 14, 2015, the Clerk of this Court granted appellants’ first 60-day extension,
          which requested more time to prepare their brief because the supplemental clerk’s
          record had been filed 6 days earlier. Although appellants’ second 60-day motion is
          unopposed, it was filed 24 days before the July 20, 2015 deadline and claims again
          that more time is needed to prepare their brief. See TEX. R. APP. P. at 10.5(b)(1)(C).
          Accordingly, appellants’ motion is GRANTED, in part, until August 19, 2015, but
          no further extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Laura Carter Higley
                   
Date: July 2, 2015
November 7, 2008 Revision